Name: Commission Implementing Decision (EU) 2017/1460 of 8 August 2017 amending Implementing Decision (EU) 2016/2008 concerning animal health control measures relating to lumpy skin disease in certain Member States (notified under document C(2017) 5471) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  health;  means of agricultural production;  international trade;  organisation of transport;  agricultural policy
 Date Published: 2017-08-11

 11.8.2017 EN Official Journal of the European Union L 208/42 COMMISSION IMPLEMENTING DECISION (EU) 2017/1460 of 8 August 2017 amending Implementing Decision (EU) 2016/2008 concerning animal health control measures relating to lumpy skin disease in certain Member States (notified under document C(2017) 5471) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (3), and in particular Article 14(2), Article 19(1)(a) and (3)(a), and Article 19(4) and (6) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (4), and in particular Article 4(3) thereof, Whereas: (1) Directive 92/119/EEC lays down general control measures to be applied in the event of an outbreak of certain animal diseases, including lumpy skin disease (LSD). These control measures include the establishment of protection and surveillance zones around the infected holding, and they also provide for emergency vaccination in the case of an outbreak of LSD as a supplement to other control measures. (2) Commission Implementing Decision (EU) 2016/2008 (5) lays down animal health control measures in relation to the occurrence of LSD in certain Member States or parts thereof as listed in Annex I thereto, including the minimum requirements for vaccination programmes against LSD submitted by the Member States to the Commission for approval. It defines infected zones as the parts of the territory of a Member State listed in Part II of Annex I to that Implementing Decision which includes the areas where LSD was confirmed and any protection and surveillance zones established in accordance with Directive 92/119/EEC, and where vaccination against LSD may be implemented following the approval of vaccination programmes. It also defines free zones with vaccination as the parts of the territory of a Member State listed in Part I of that Annex which include the areas outside the infected zones, where vaccination against LSD is implemented following the approval of vaccination programmes. (3) Implementing Decision (EU) 2016/2008 provides for specific risk mitigation measures and trade restrictions in relation to live bovine animals and captive wild ruminants, their germinal products, and other products of those animals to be put in place in the infected zones and free zones with vaccination, with a view to minimising any risk of the spread of LSD. (4) The Report of the European Food Safety Authority (EFSA) on LSD, approved on 27 March 2017 (6) (the EFSA Report of 2017), indicates that the results from the analysis of the available LSD epidemiological data in Europe until 2016 suggest that mass vaccination campaigns against LSD, where they were properly implemented, brought the disease under control by preventing the occurrence of new outbreaks. These results corroborate the results of a previous urgent advice on lumpy skin disease, adopted by EFSA on 29 July 2016 (7) (the EFSA Advice of 2016), which concluded that mass vaccination is the most effective measure in controlling LSD, especially if protection of the vaccinated animals had already been developed before disease entry, namely, by preventive vaccination. (5) The effectiveness of the recent vaccination campaigns against LSD, as confirmed by the EFSA Advice of 2016 and the EFSA Report of 2017, suggests that properly vaccinated bovine animals may be moved from a free zone with vaccination of a Member State to another Member State or third country or within the free zone with vaccination or infected zone of the same Member State using less restrictive rules. For the same reason less restrictive rules should apply for the movements of non- vaccinated calves born to vaccinated dams when they are moved within the same zone of the same Member State. Equally, less restrictive rules should apply for the movements of non-vaccinated bovine animals and captive wild ruminants within the same free zone with vaccination of the same Member State, when they are imported from Member States or third countries or zones thereof, not subject to restrictions related to LSD, since these types of movements can be considered as low risk for the spread of disease. (6) Croatia, Bulgaria and Greece, the three Member States currently implementing vaccination against LSD, and listed in Annex I to Implementing Decision (EU) 2016/2008, requested that that Implementing Decision be amended and in particular Articles 4, 5 and 6 thereof to accommodate less restrictive rules for the movements of vaccinated bovine animals and captive wild ruminants subject to revaccination as well as the movements of non-vaccinated calves born to vaccinated dams. In addition Croatia requested less restrictive rules for the movements of non-vaccinated bovine animals and captive wild ruminants originating from Member States or third countries or zones thereof not subject to restrictions due to confirmation of the presence of LSD or vaccination against it. (7) The risk of spread of LSD due to the movement of live bovine animals and captive wild ruminants vaccinated against LSD, is higher when they receive a vaccination for the first time compared to the same risk when they receive a revaccination while still immune due to previous vaccination. Accordingly the risk of spread of LSD is higher when the holding of origin of these animals is vaccinated for the first time compared to the same risk when the holding is revaccinated in the period when the animals present are still immune due to previous vaccination. It is therefore appropriate to differentiate the restriction rules applicable in each of the above situations considering the duration of the immunity induced by the LSD vaccines, according to the vaccine manufacturers' instructions. (8) The requirements concerning the derogations and special conditions for the dispatch of live bovine animals and captive wild ruminants from and within the free zones with vaccination and infected zones should therefore be amended and Articles 4, 5, 6 and 12 of Implementing Decision (EU) 2016/2008 be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2016/2008 is amended as follows: (1) In Article 4, paragraph 1 is amended as follows: (a) in point (a), point (i) is replaced by the following: (i) the animals were vaccinated against lumpy skin disease at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch, and come from a holding of origin in which they have been resident for a period of at least 28 days. In this holding of origin all animals of susceptible species have been vaccinated against lumpy skin disease at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch or remain within the immunity period induced by previous vaccination or maternal immunity on the date of dispatch;; (b) in point (b), point (i) is replaced by the following: (i) the animals were vaccinated against lumpy skin disease at least three months prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch. In the holding of origin of these animals all animals of susceptible species have been vaccinated against lumpy skin disease at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch or remain within the immunity period induced by previous vaccination or maternal immunity on the date of dispatch;; (c) in point (c), point (ii) is replaced by the following: (ii) the animals were vaccinated against lumpy skin disease at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch. In the holding of origin of these animals all animals of susceptible species have been vaccinated against lumpy skin disease at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch or remain within the immunity period induced by previous vaccination or maternal immunity on the date of dispatch;; (2) In Article 5(1), point (b) is replaced by the following: (b) the animals were vaccinated against lumpy skin disease at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch. In the holding of origin of these animals all animals of susceptible species have been vaccinated against lumpy skin disease at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch or remain within the immunity period induced by previous vaccination or maternal immunity on the date of dispatch;; (3) Article 6 is replaced by the following: Article 6 Special conditions for the dispatch of live bovine animals and captive wild ruminants within the areas listed in Part II of Annex I of the same Member State 1. By way of derogation from the prohibition provided for in point (a) of Article 3, and subject to compliance with paragraph 2 of this Article, the competent authority may authorise the dispatch of consignments of live bovine animals and captive wild ruminants from holdings situated in an area listed in Part II of Annex I to a destination situated within another area listed in Part II of Annex I of the same Member State. 2. The derogation provided for in paragraph 1 shall only apply to consignments of live bovine animals and captive wild ruminants, provided that the animals comply with at least one of the following conditions: (a) the animals were vaccinated against lumpy skin disease at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch. In the holding of origin of these animals all animals of susceptible species have been vaccinated against lumpy skin disease at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch or remain within the immunity period induced by previous vaccination or maternal immunity on the date of dispatch; (b) the animals, irrespective of their individual vaccination status or vaccination in their holding of origin against lumpy skin disease may be moved for emergency slaughter to a slaughterhouse, provided that the holding of origin is not subject to any of the restrictions provided for in Directive 92/119/EEC in relation to lumpy skin disease, that prohibit such a movement; (c) the animals are unvaccinated offspring less than six months old, born to dams vaccinated at least 28 days prior to parturition that remained within the immunity period according to the vaccine manufacturer on the date of parturition, and may be moved to another holding or to a slaughterhouse for immediate slaughter. In the holding of origin of these animals all animals of susceptible species have been vaccinated at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch or remain within the immunity period induced by previous vaccination or maternal immunity on the date of dispatch and the holding is not subject to any of the restrictions provided for in Directive 92/119/EEC in relation to lumpy skin disease, that prohibit such a movement.; (4) The following Article 6a is inserted after Article 6: Article 6a Special conditions for the dispatch of live bovine animals and captive wild ruminants from areas listed in Part I of Annex I to areas listed in Part I or Part II of Annex I of the same Member State 1. By way of derogation from the prohibition provided for in point (a) of Article 3, and subject to compliance with paragraph 2 of this Article, the competent authority may authorise the dispatch of consignments of live bovine animals and captive wild ruminants from holdings situated in an area listed in Part I of Annex I to a destination situated within another area listed in Part I or Part II of Annex I of the same Member State. 2. The derogation provided for in paragraph 1 shall only apply to consignments of live bovine animals and captive wild ruminants, provided that the animals comply with at least one of the following conditions: (a) the animals were vaccinated against lumpy skin disease at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch. In the holding of origin of these animals all animals of susceptible species have been vaccinated against lumpy skin disease at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch or remain within the immunity period induced by previous vaccination or maternal immunity on the date of dispatch; (b) the animals, irrespective of their individual vaccination status or vaccination in their holding of origin against lumpy skin disease may be moved for emergency slaughter to a slaughterhouse, provided that the holding of origin is not subject to any of the restrictions provided for in Directive 92/119/EEC in relation to lumpy skin disease, that prohibit such a movement; (c) the animals are unvaccinated offspring less than six months old, born to dams vaccinated at least 28 days prior to parturition that remained within the immunity period according to the vaccine manufacturer on the date of parturition, and may be moved to another holding or to a slaughterhouse for immediate slaughter. In the holding of origin of these animals all animals of susceptible species have been vaccinated at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch or remain within the immunity period induced by previous vaccination or maternal immunity on the date of dispatch and the holding is not subject to any of the restrictions provided for in Directive 92/119/EEC in relation to lumpy skin disease, that prohibit such a movement; (d) the animals have been introduced in the holding less than three months ago from another Member State or third country or zone thereof which was not subject to any restrictions due to confirmation of lumpy skin disease or vaccination against lumpy skin disease and may be moved to a slaughterhouse for immediate slaughter. In the holding of origin of these animals all other animals of susceptible species have been vaccinated at least 28 days prior to the date of dispatch and remain within the immunity period according to the vaccine manufacturer on the date of dispatch or remain within the immunity period induced by previous vaccination or maternal immunity on the date of dispatch and the holding is not subject to any of the restrictions provided for in Directive 92/119/EEC in relation to lumpy skin disease, that prohibit such a movement.; (5) In Article 12, the introductory phrase is replaced by the following: The competent authority shall ensure that the channelling procedure for the transport of live bovine animals and captive wild ruminants, unprocessed animal by-products and untreated hides and skins as covered by the derogations provided for in Articles 4, 5, 8 and 9 comply with the following requirements:. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 August 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 62, 15.3.1993, p. 69. (4) OJ L 18, 23.1.2003, p. 11. (5) Commission Implementing Decision (EU) 2016/2008 of 15 November 2016 concerning animal health control measures relating to lumpy skin disease in certain Member States (OJ L 310, 17.11.2016, p. 51). (6) EFSA Journal 2017;15(4):4773. (7) EFSA Journal 2016;14(8):4573.